                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF DELAWARE

LIQWD, INC. and OLAPLEX LLC,

                     Plaintiffs,

     v.                                                   CIVIL ACTION NO. 17-14-JFB-SRF

L’ORÉAL USA, INC., L’ORÉAL USA
PRODUCTS, INC., L’ORÉAL USA S/D, INC.,                      MEMORANDUM AND ORDER
and REDKENS 5TH AVENUE, NYC, L.L.C.,

                     Defendants.

          This matter is before the Court on defendants’ motions in limine, D.I. 805-2:
1.    Defendants’ motion in limine No. 1 to exclude evidence of net worth, D.I. 805-2 at 605;
2. Defendants’ motion in limine No. 2 to preclude reference to any findings and conclusions
     made in connection with plaintiffs’ motions for preliminary injunction, D.I. 805-2 at 620;
3. Defendants’ motion in limine No. 3 to preclude reference to defendants’ participation in
     and dismissal from this proceeding and the U.K. litigation decision, D.I. 805-2 at 635;
4. Defendants’ motion in limine No. 4 to exclude evidence of or reference to potential
     employment of Craig Hawker and Eric Pressly, D.I. 805-2 at 656;
5. Defendants’ motion in limine No. 5 to preclude reference to Paul Hastings LLP as former
     counsel to Olaplex, D.I. 802-2 at 697.
DISCUSSION
          1.   Defendants’ motion in limine No. 1 to exclude evidence of net worth, D.I. 805-2 at
               605
          Defendants move this Court to exclude any evidence of their net worth, and in
particular, financial condition, profitability, and/or net worth of any defendant or their parent
entity. Defendants contend that courts hold such information inadmissible unless evidence
shows that punitive damages are appropriate. Johnson v. Fed. Express Corp., 2014 WL
805995, at *12 (M.D. Pa. Feb. 28, 2014). See also Waters v. Genesis Health Ventures, Inc.,
400 F. Supp. 2d 808, 813 (E.D. Pa. 2005). Plaintiff argues that both the Delaware Uniform
Trade Secrets Act, Del. Code Ann. Tit. 6, § 2003(b), and the federal Defend Trade Secrets
Act, 18 U.S.C. § 1836(b)(3)(C), authorize recovery of punitive damages; and they argue that
the evidence of net worth is relevant and highly probative in this case.


                                                 1
       The Court agrees that any evidence as to defendants’ overall financial status is
irrelevant and is potentially prejudicial. However, evidence as to profits relating to the
allegations in this case are admissible and relevant. If during trial conduct that would support
punitive damages becomes apparent, the Court will entertain a motion at that time to permit
such testimony. Further, if defendants raise issues that go to their financial ability and
resources to develop the accused products, or their ability to pay chemists, the plaintiffs may
likewise move to permit evidence of financial status.
       2.   Defendants’ motion in limine No. 2 to preclude reference to any findings and
            conclusions made in connection with plaintiffs’ motions for preliminary injunction,
            D.I. 805-2 at 620
       Defendants contend that any findings or conclusions made by the magistrate
Judge in this Court or the Federal Circuit are irrelevant to the issues decided by the jury. In
the alternative, defendants contend that they should be excluded as substantially prejudicial.
See Judkins v. HT Window Fashions Corp., 2009 WL 3400989, at *1 (W.D. Pa. Oct. 20,
2009); Altana Pharma AG v. Teva Pharm. USA Inc., 2010 WL 11470982, at *1 (D.N.J. Apr.
5, 2010); King Pharm., Inc. v. Sandoz, Inc., 2010 WL 4789950, at *1 (D.N.J. Sept. 8, 2010).
“[A]ll findings of fact and conclusions of law at the preliminary injunction stage are subject to
change upon the ultimate trial on the merits,” and are not binding on the trial court. Purdue
Pharma L.P. v. Boehringer Ingelheim GmbH, 237 F.3d 1359, 1363 (Fed. Cir. 2001).
       Plaintiffs oppose this motion in limine, arguing that certain preliminary injunction
findings are probative and admissible for proper purposes. This is relevant to the issue of
active infringement, the issue of willfulness, and this relates to the dates of infringement,
argue plaintiffs. Also, plaintiffs contend that evidence of preliminary injunction decisions may
be relevant for impeachment purposes at trial. Further, contends plaintiffs, several of
defendants’ experts relied on preliminary injunction materials and decisions to form their
opinions. See, e.g., D.I. 719, Ex. 1, at ¶¶ 25, 29 (Dr. Benny Freeman’s Opening Report); D.I.
720, Ex. 4, at ¶ 14 & n.2 (Rhonda Harper’s Report); D.I. 720, Ex. 6, at Ex. B, Items 7, 12
(James Pooley’s Report); D.I. 720, Ex. 8, at Ex. B, Items 6, 10 (Thomas Shultz’s Report); D.I.
719, Ex. 3, at ¶¶ 23, 27, 77 & n.44 (Dr. Benny Freeman’s Rebuttal Report).
       The Court has already concluded that infringement occurred in this case. So, no
evidence on that issue is required. The Court has made no determinations yet on damages
and on the issue of willfulness. To the extent that any remaining witnesses testify at trial
regarding either of these issues, the Court will permit plaintiffs to cross-examine as is
                                               2
appropriate.     The parties may object or motion the Court if this occurs, and the Court will
make a ruling at that time on those issues.
       3. Defendants’ motion in limine No. 3 to preclude reference to defendants’
             participation in and dismissal from this proceeding and the U.K. litigation decision,
             D.I. 805-2 at 635
       Defendants request that the Court preclude the plaintiffs from referencing or using
particular information regarding the non-party, L’Oreal S.A., and in particular from referencing
L’Oreal S.A.’s temporary involvement and dismissal from the case, and a decision that is
currently on appeal in the United Kingdom known as L’Oréal S.A, Liqwd, Inc. v. L’Oréal (U.K.)
Ltd. (the “U.K. Decision”). Defendants are concerned that plaintiffs will refer to L’Oreal S.A.
as a foreign company to prejudice the jury. Further, these topics are irrelevant to the case,
argue defendants.
       Plaintiffs disagree and contend the U.K Decision is relevant to the fact that identical
products were determined to infringe the foreign patent, that witness statements expressed
by Olaplex founder Dean Christal lacked credibility as determined by the presiding judge, and
any harm can be rectified by an instruction given by this Court.
       The Court notes that L’Oreal S.A. is not a party to this lawsuit. Further, the Court
agrees with the defendants that mentioning the decision of the lawsuit and dismissal from the
case and the appeal are not relevant to this lawsuit. Defendants agree that they do not seek
to prohibit the parties from mentioning L’Oreal S.A. from the lawsuit. Other references to
L’Oreal S.A. that are relevant and probative will be admitted at trial, absent an appropriate
objection.
       4.    Defendants’ motion in limine No. 4 to exclude evidence of or reference to potential
             employment of Craig Hawker and Eric Pressly, D.I. 805-2 at 656
       Defendants believe that plaintiffs may try to introduce email correspondence
between a recruiter from L’Oreal and Drs. Hawker and Pressly to support their claim that
defendants sought to steal plaintiffs’ confidential information. D.I. 805-2 at 663. Defendants
contend this inquiry is irrelevant and likely to confuse the jury and not helpful with regard to
plaintiffs’ trade secrets claims. Likewise, defendants contend that Mr. Shoon, plaintiffs’ expert
on trade secrets, did not mention L’Oreal’s single employment inquiry in his expert report.
       Plaintiffs oppose this motion arguing that evidence that defendants attempted to hire
both of plaintiffs’ inventors in the same day is highly probative, stating that “in the context it


                                                 3
occurred—is compelling evidence that (1) Olaplex’s trade secrets were not generally known
or readily ascertainable; (2) L’Oréal was unable to independently invent
Olaplex; and (3) L’Oréal resorted to any means necessary to obtain Olaplex’s secrets when
proper channels failed.” D.I. 802-2 at 690. Plaintiffs also contend that there is nothing unfairly
prejudicial about this evidence.
       The Court needs to hear this evidence in context at trial. Accordingly, the Court will
deny the motion, subject to reassertion at trial.
       5. Defendants’ motion in limine No. 5 to preclude reference to Paul Hastings LLP as
              former counsel to Olaplex, D.I. 802-2 at 697
       Defendants ask this Court to preclude any reference to certain attorneys at Paul
Hastings LLP, the law firm representing defendants in this matter and that previously
represented plaintiffs years ago in reference to other matters. Further, certain corporate
attorneys at Paul Hastings LLP served as counsel to Olaplex LLC in connection with the non-
disclosure agreement (NDA) it executed with L’Oreal. Defendants contend these
representations have no bearing on any issue that will be submitted to the jury. This evidence
should be excluded, argue defendants, as it is irrelevant and more prejudicial than probative.
       Plaintiffs contend that the identity of Olaplex’s counsel during a critical time period is
probative. Plaintiffs contend that defendants breached a pair of May 2015 non-disclosure
agreements. D.I. 636 at 41. Further, plaintiffs contend that two of L’Oreal’s counterclaims
are for breach of the NDA’s. To defend a fraud scheme as alleged by L’Oreal, plaintiffs
contend they must be able to discuss the circumstances surrounding these negotiations
which include “the fact that Olaplex retained and was represented by the same large, well
respected law firm that L’Oreal hired to represent it and file a claim for breach of the very
same NDA’s that Paul Hastings negotiated on behalf of Olaplex; these actions make the
existence of deceptive intent null. Olaplex should be allowed to argue to the jury, among other
defenses, that the Paul Hastings law firm represented it during the negotiation of the NDAs,
did not and would have never facilitated the fraudulent scheme that L’Oréal’s Paul Hastings
counsel now alleges.” D.I. 805-2 at 703. Further, defendants contend that Olaplex did not
attempt to protect its trade secrets.    Plaintiffs counter that their retention of Paul Hastings
LLP is evidence of protecting its trade secrets.
       The Court finds that plaintiffs are likely correct in their arguments on these issues.
However, the Court will not make a definitive decision until trial, so it can hear the evidence
in context.
                                                4
       THEREFORE, IT IS ORDERED THAT:
1. Defendants’ motion in limine No. 1 to exclude evidence of net worth, D.I. 805-2 at 605,
    is granted and denied as set forth herein;
2. Defendants’ motion in limine No. 2 to preclude reference to any findings and conclusions
    made in connection with plaintiffs’ motions for preliminary injunction, D.I. 805-2 at 620, is
    granted and denied as set forth herein;
3. Defendants’ motion in limine No. 3 to preclude reference to defendants’ participation in
    and dismissal from this proceeding and the U.K. litigation decision, D.I. 805-2 at 635, is
    granted and denied as set forth herein;
4. Defendants’ motion in limine No. 4 to exclude evidence of or reference to potential
    employment of Craig Hawker and Eric Pressly, D.I. 805-2 at 656, is denied subject to
    reassertion at trial;
5. Defendants’ motion in limine No. 5 to preclude reference to Paul Hastings LLP as former
    counsel to Olaplex, D.I. 802-2 at 697, is denied subject to reassertion at trial.


Dated this 2nd day of July 2019.
                                            BY THE COURT:
                                            s/ Joseph F. Bataillon
                                            Senior United States District Judge




                                               5
